FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30026

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00031-JLQ

 v.                                              MEMORANDUM*

JOHN EARL LELAND,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      John Earl Leland appeals from the district court’s judgment and challenges

the ten-year supervised release term imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), (b)(1)(B)(viii), and 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Leland contends that the district court procedurally erred by failing to

calculate the Guidelines range for the supervised release term, and by failing to

explain the ten-year term adequately. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1008 (9th Cir. 2010), and hold that there is

none. Even if the court erred, there is no reasonable probability that it would have

imposed a different term absent the error. See United States v. Dallman, 533 F.3d
755, 762 (9th Cir. 2008). The court considered the parties’ joint recommendation

for a five-year supervised term, which is the high end of the Guidelines range, and

concluded that it was insufficient. It is clear from the record that the court believed

that a ten-year term was necessary in light of Leland’s lengthy criminal history.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (adequate

explanation can be inferred from the record).

      Leland also contends that the ten-year term of supervised release is

substantively unreasonable. The court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The supervised release term is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and




                                           2                                     16-30026
the totality of the circumstances, including Leland’s criminal record. See Gall, 552
U.S. at 51.

      AFFIRMED.




                                         3                                 16-30026